Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.
Applicant asserts that Essery does not teach simultaneous or concurrent driving in conjunction with the amendment language 1/28/22 including details such as during a non-time based correction. This argument is not persuasive. Essery explicitly and robustly details the operations of the system. The animations are explicitly recited as being responsive to the hands and performs operations in modes other than time mode that as so responsive. Paragraph 43 details a mode where a user controls the hands to bounce a ball between the hands as part of a game. Claim 1 explicitly recites that the hands act as barriers to the animations. Paragraphs 34-50 detail numerous examples of the animations and how they are responsive to the hands and must track therewith, such as the water droplets of rain, pooling of water, bouncing ball, flowers and monkeys on the hands, and the explicitly non-time mode of a game controlling the hands by user input to bounce a ball therebetween. 
Applicant asserts that any movement of the animation is necessarily responsive to the time mode. This argument is not persuasive. Paragraph 43 ball is bounced between the hands responsive to user input in a game mode. The examiner dissents with applicant’s characterization of the other modes. The animations are clearly and explicitly set forth as being essentially driven in conjunction with the hands. Essery is very clear about the animations being done in relation to the hands. See in example claim 1. Essery teaches a wide variety of modes – paragraph 34 including weather, play games, obtain information about sports highlight, receive sports notifications, compass, fitness, well-being. Many of the illustrated examples pertain to the concepts of these modes. The idea that Essery conceived of a time keeping only mode device having animations that only work in time keeping mode, and has a vast . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Essery (US 2019/0258208).
With regard to claim 1 Essery discloses a hybrid smartwatch to provide mechanical expressivity to a user, the hybrid smartwatch comprising: 
a user interface subsystem including a digital graphical display (abstract) and one or more watch hands (36, 38); 
a mechanical movement control subsystem operatively coupled to the one or more watch hands (figures 1, 2), the mechanical movement control subsystem configured to adjust the one or more watch hands in one or both of clockwise and counterclockwise directions (paragraph 36); and 
one or more processors (100 figures 2, 3; 101 figure 4) operatively coupled to the digital graphical display and the mechanical movement control subsystem, the one or more processors 
instruct the mechanical movement control subsystem to adjust the one or more watch hands according to the selected physics simulation (figures 6a-6n), and 
instruct the digital graphical display to present the physics simulation, wherein the object moves on the digital graphical display simultaneously with the adjustment of one of the one or more watch hands (figures 6a-6n; paragraphs 35, 45; abstract; figures 6e, 6f paragraph 46; the displays are done responsive to the position of the hands. The displays have to take into consideration where the hands are responsive to their last update or the system cannot operate to provide the displays in the correct orientations such as the monkey of figure 6e or the plants of 6f. The displays are thus responsive to the adjustment of the one or more watch hands; see also figures 6i, 6j paragraph 48 wherein the animation is to fill up the region between two hands 32),
Wherein the adjustment of the one of the one or more watch hands is a non-time based adjustment (game – paragraph 43) such that the adjustment of the one of the one or more watch hands results in the interplay between the one of the one or more watch hands and the object as part of the physics simulation (figures 6a-6n; paragraphs 34-50; abstract; figures 6e, 6f paragraph 46; paragraph 43 the user may control the hands to operate the bouncing of a ball simulation off the hands as part of a game).
 
With regard to claim 2 Essery discloses the hybrid smartwatch of claim 1, wherein the mechanical movement control subsystem is configured to adjust one or more of the watch hands to provide the physics simulation by adjusting the one or more watch hands in selected directions by between 1- 180 (figures 6a-6n – the angular range is visible in the figures).

With regard to claim 3 Essery discloses the hybrid smartwatch of claim 1, wherein the mechanical movement control subsystem includes a plurality of actuators, each actuator configured to rotate a given one of the watch hands (m1-m4 figure 5; paragraphs 35, 43, 45).

With regard to claim 4 Essery discloses the hybrid smartwatch of claim 3, wherein the digital graphical display comprises a non-emissive display (LCD paragraph 26).

With regard to claim 5 Essery discloses the hybrid smartwatch of claim 1, wherein the one or more processors are configured to select the physics simulation based on one or more identified items of information to be provided to the user (weather figure 6a; scoring goal figure 6g; paragraphs 55, 57).

With regard to claim 6 Essery discloses a hybrid smartwatch to provide mechanical expressivity to a user, the hybrid smartwatch comprising: 
a user interface subsystem including a digital graphical display (abstract) and one or more watch hands (36, 38); 
a mechanical movement control subsystem operatively coupled to the one or more watch hands (figures 1, 2), the mechanical movement control subsystem configured to adjust the one or more watch hands in one or both of clockwise and counterclockwise directions (paragraph 36); and 
one or more processors (100 figures 2, 3; 101 figure 4) operatively coupled to the digital graphical display and the mechanical movement control subsystem, the one or more processors (paragraph 37) being configured to: 
select a physics simulation to be presented using the one or more watch hands and a selected object displayed on the digital graphical display (figures 6a-6n); 
instruct the mechanical movement control subsystem to adjust the one or more watch hands according to the selected physics simulation (figures 6a-6n); and 
instruct the digital graphical display to present the physics simulation (paragraphs 34-50),
wherein the selected object moves on the digital graphical display contemporaneously with adjustment of the one or more watch hands (figures 6a-6n; paragraphs 34-50), and 
wherein the adjustment of the one of the one or more watch hands is a non-time based (paragraph 43) adjustment such that the adjustment of the one of the one or more watch hands results in the interplay between the one of the one or more watch hands and the object as part of the physics simulation (figures 6a-n; paragraphs 34-50)

With regard to claim 7 Essery discloses the hybrid smartwatch of claim 6, wherein the mechanical movement control subsystem is configured to adjust one or more of the watch hands to provide the physics simulation by adjusting the one or more watch hands in selected directions by between 1-180 (figures 6a-6n – the angular range is visible in the figures).

With regard to claim 8 Essery discloses the hybrid smartwatch of claim 6, wherein the mechanical movement control subsystem includes a plurality of actuators, each actuator configured to rotate a given one of the watch hands (m1-m4 figure 5; paragraphs 35, 43, 45).

With regard to claim 9 Essery discloses the hybrid smartwatch of claim 8, wherein the digital graphical display comprises a non-emissive display (LCD paragraph 26).



With regard to claim 11 Essery discloses the hybrid smartwatch of claim 6, wherein: with the adjustment, the interplay of the one or more watch hands with the selected includes the object moving simultaneously with the adjustment of one of one or more watch hands, or with the adjustment, the interplay of the one or more watch hands with the selected includes moving one of the one or more watch hands simultaneously with the selected object (figures 6a-6n; paragraphs 35, 43, 45; abstract).

With regard to claim 12 Essery discloses a method of providing mechanical expressivity to a user with a hybrid smartwatch, the hybrid smartwatch including a digital graphical display (abstract) and watch hands (36, 38) arranged along a face of the hybrid smartwatch, (figures 1, 2) the method comprising: 
selecting, by one or more processors (100 figures 2, 3; 101 figure 4), a physics simulation to be presented to a user using the watch hands; 
instructing, by the one or more processors (100 figures 2, 3; 101 figure 4; paragraph 37), a mechanical movement control subsystem of the hybrid smartwatch to adjust the watch hands to provide the physics simulation by adjusting one or more of the watch hands (figures 6a-6n), wherein with the adjustment of the one or more watch hands at least one of the one or more watch hands interplays with a selected object (figures 6a-6n, paragraphs 34-50); and 
displaying, by the one or more processors on the digital graphical display,the physics simulation, wherein the selected object moves on the digital graphical display contemporaneously with the adjustment of the at least one of the one or more watch hands (paragraph 34-50), and 
wherein the adjustment of the one of the one or more watch hands is non-time based adjustment (paragraph 43) such that the adjustment of the one of the one or more watch hands results in the interplay between the one of the one or more watch hands and the object as part of the physics simulation (figures 6a-6n; paragraphs 34-50; abstract).

With regard to claim 13 Essery discloses the method of claim 12, wherein the physical simulation is based on one or more identified items of information to be provided to the user (weather figure 6a; scoring goal figure 6g; paragraphs 55, 57).

With regard to claim 14 Essery discloses the method of claim 12, further comprising moving the selected object simultaneously with the adjustment of one of the one or more watch hands (figures 6a-6n; abstract; paragraphs 55-57).

With regard to claim 15 Essery discloses the method of claim 12, further comprising moving one of the one or more watch hands simultaneously with the selected object (figures 6a-6n; abstract; paragraphs 55-57).

With regard to claim 16 Essery discloses the method of claim 12, wherein the mechanical movement control subsystem is configured to adjust one or more of the watch hands to provide the physics simulation by adjusting the one or more watch hands in selected directions by between 1-180 (figures 6a-6n).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3-7-22
/SEAN KAYES/Primary Examiner, Art Unit 2844